Citation Nr: 1116558	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-38 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a missile injury to the low back with right lumbosacral radiculopathy. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970 and is a recipient of the Purple Heart Medal, as well as the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of entitlement to a disability rating in excess of 20 percent for residuals of a missile injury to the low back with right lumbosacral radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran was exposed to acoustic trauma during service, he is presently diagnosed with a hearing loss disability for VA purposes, and the weight of the competent evidence is in relative equipoise on the question of whether his current bilateral hearing loss disability is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). In the present case, in view of the favorable disposition, the Board finds that all notification and development action necessary to render a fair decision on the issue of service connection for bilateral hearing loss has been accomplished.

Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.

Under relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, the subsequent manifestations of the same chronic disease at any later date, however, remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

In evaluating the Veteran's hearing loss claim, it is observed that the threshold for normal hearing is from 0 to 20 decibels with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, even where clinical hearing loss is demonstrated, entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide that, for the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, the service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran claims exposure to military noise in the form of mortar rounds and small arms fire while in Vietnam.  Such allegations are credible and are consistent with the circumstances of his service.  Moreover, given his combat status, his statements are deemed as true if consistent with his service.  38 U.S.C.A. § 1154.  No evidence clearly and unmistakably rebuts such contentions here.  Thus, noise exposure is conceded.  The sole inquiry, then, is whether current hearing loss is due to such noise exposure.

A review of the service treatment records reveals no complaints or treatment referable to the Veteran's hearing; however, they do demonstrate fluctuations in the Veteran's hearing acuity.  Upon induction examination, dated in December 1966, the Veteran's decibel loss in the both ears was 0 at 500, 0 at 1000, 0 at 2000 and 0 at 4000 Hertz.  Upon separation examination, dated in November 1970, the Veteran's decibel loss in the right ear was 10 at 500, 10 at 1000, 10 at 2000 and 5 at 3000.  Decibel loss in the left ear was 15 at 500, 10 at 1000, 15 at 2000 and 15 at 3000.  Thus, while still clinically normal, the findings upon separation indicate some decline in auditory acuity at every relevant puretone threshold.  

The current claim on appeal was received in April 2008.  In support of his claim the Veteran submitted a March 2008 statement from his private treatment provider, which indicated that the Veteran had been diagnosed with hearing loss.  Dr. P. opined that given the Veteran's hearing loss was attributable to his noise exposure during service.  His reasoning was that the Veteran had history of military noise exposure, he had no history of otalgia or ear infections and the audiogram showed high frequency hearing loss beginning at 2000 Hertz descending to 8000 Hertz.  

A review of the VA treatment records demonstrate that the Veteran was seen for an initial audiological examination in March 2005.  The examiner noted that the Veteran had a history of military noise exposure, but no history of industrial noise exposure.  Upon examination, decibel loss in the right ear was 5 at 500, 10 at 1000, 5 at 2000, 15 at 3000, and 15 at 4000 Hertz.  Decibel loss in the left ear was 10 at 500, 10 at 1000, 10 at 2000, 25 at 3000, and 40 at 4000 Hertz.  The Veteran was diagnosed with sensorineural hearing loss.  Speech audiometry revealed speech discrimination ability of 92 percent in the right ear and 92 percent in the left ear.  

In March 2006, decibel loss in the right ear was 10 at 500, 5 at 1000, 5 at 2000, 15 at 3000, and 20 at 4000 Hertz.  Decibel loss in the left ear was 10 at 500, 5 at 1000, 5 at 2000, 20 at 3000, and 40 at 4000 Hertz.  Speech audiometry revealed speech discrimination ability of 92 percent in the right ear and 92 percent in the left ear.  

A private audiological report dated in March 2008 demonstrated mild high frequency hearing loss above 2000 Hertz, with some moderate high frequency asymmetry at 4000 Hertz.  Speech discrimination ability was 100 percent in both ears.  

The Veteran was afforded a VA examination in June 2008.  The examiner noted a history of occupational noise exposure since his discharge from service.  Specifically, the Veteran had periodically worked in factories after service.  He also reported noise exposure for a year and half when he was employed as bartender.  The Veteran denied in recreational noise exposure, as well as any family history of hearing loss. 

Upon examination, decibel loss in the right ear was 5 at 500, 5 at 1000, 5 at 2000, 10 at 3000, and 15 at 4000 Hertz.  Decibel loss in the left ear was 5 at 500, 10 at 1000, 5 at 2000, 35 at 3000, and 50 at 4000 Hertz.  Speech audiometry revealed speech discrimination ability of 100 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed as having bilateral sensorineural hearing loss.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was due to his military noise exposure.  His rationale was that the Veteran's hearing was normal upon discharge and that there was a history of civilian noise exposure.  

In his April 2009 notice of disagreement, the Veteran argued that he was always required to wear hearing protection during his periods of noise exposure after his discharge from service.

In April 2009, the Veteran's private treatment provider submitted that the Veteran had a long standing history of hearing loss, dating back to service.  Dr. P. opined that given the Veteran's antecedent noise exposure and the deterioration shown on his audiogram, there was a strong likelihood that there was some component of high frequency sensorineural hearing loss, due to prior loud noise exposure.  

The Veteran was afforded an additional VA examination in September 2009.  Audiometric testing demonstrated decibel loss in the right ear was 5 at 500, 5 at 1000, 10 at 2000, 15 at 3000, and 30 at 4000 Hertz.  Decibel loss in the left ear was 10 at 500, 15 at 1000, 10 at 2000, 35 at 3000, and 50 at 4000 Hertz.  Speech audiometry revealed speech discrimination ability of 96 percent in both ears.  The diagnosis was bilateral high frequency sensorineural hearing loss.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was due to his military noise exposure, reasoning that the Veteran demonstrated hearing sensitivity within normal limits upon separation and there was a history of occupational noise exposure.  
 
Upon review of the aforementioned evidence, the Board finds that service connection for bilateral hearing loss is warranted.  In so finding, it is recognized that there is no objective medical evidence of hearing loss for many years after service.  VA examination reports dated in June 2008 and September 2009 concluded that the Veteran's hearing loss was not the result of in-service military noise exposure.   Notwithstanding, service treatment records did demonstrate a deterioration in hearing acuity during service, even though not to the level of a hearing loss disability.  Moreover, he reported in his medical records that he had experienced hearing loss dating back to service.  It is noted that he is competent to report observable symptoms such as hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, given his conceded noise exposure in service, such statements are deemed credible here.  Finally, the Veteran has submitted statements from his private audiologist, who has opined that the current hearing loss is related to military noise exposure.  Furthermore, the Veteran has explained that he was required to use ear protection during his civilian employment; therefore, his most extreme noise exposure occurred during service.  

Having weighed all these factors, the Board concludes that the evidence is at least in equipoise and entitlement to service connection for bilateral hearing loss must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

The Veteran alleges entitlement to a disability rating in excess of 20 percent for residuals of a missile injury to the low back with right lumbosacral radiculopathy.  

With regard to his lumbar spine disability, the Veteran was last afforded a VA examination in June 2008.  The Board notes that the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In this case, however, a review of the VA treatment records demonstrates that the Veteran re-injured his back in 2009.  In light of the suggestion that the Veteran's symptomatology may have worsened, the Board finds that he should be afforded an additional VA examination to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his lumbar spine disability.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, not already of record.  Obtain VA medical records pertaining to the Veteran that are dated since October 2009.  If any such records cannot be located, this fact should be noted in the claims file and communicated to the Veteran.  

2.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the current level of severity of the orthopedic and neurologic manifestations of his service-connected lumbar spine disability.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.

The examiner should determine the number of shrapnel wound injuries sustained by the Veteran.  The examiner is also requested to determine what Muscle Groups are involved.  The examiner should also comment on the severity of impairment for each Muscle Group involved, to include whether the impairment is slight, moderate, moderately severe, or severe in nature.  Moreover, the examiner should note whether any muscular injury residuals manifest in symptoms that are distinct and separate from those associated with orthopedic disability (i.e., range of motion, muscle spasm or guarding, abnormal spinal contour, and ankylosis). 

The examiner must further report the complete range of motion for the thoracolumbar spine.  In providing this objective information, he should indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should describe any neurologic manifestations of the Veteran's lumbar spine disability, including but not limited to whether there are confirmed signs of sciatica involving the lower extremities.  The physician should further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

All opinions should be accompanied by a clear rational.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  Following the above development, review and readjudicate the claims.  See 38 C.F.R. § 4.2. If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a supplemental statement of the case at her most recent address of record, and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


